      Case 2:20-cv-01546-JAM-DB Document 13 Filed 04/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    MICHAEL GLEN BENNETT,                             No. 2:20-cv-01546 JAM DB P
11                       Plaintiff,
12           v.                                         FINDINGS AND RECOMMENDATIONS
13    M. BENJAMIN, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff claims defendants used excessive force against him in violation of his

18   Eighth Amendment rights. By order dated January 19, 2021, the court screened the complaint

19   and determined it did not contain any cognizable claims. (ECF No. 10.) Plaintiff was given

20   thirty days leave to file an amended complaint and warned that failure to file an amended

21   complaint would result in a recommendation that this action be dismissed. (ECF No. 10 at 7.)

22   Those thirty days have passed, and plaintiff has not filed an amended complaint, requested

23   additional time to file an amended complaint, or otherwise responded to the court’s order.

24   Accordingly, the court will recommend that this action be dismissed for failure to prosecute and

25   failure to comply with court orders.

26   ////

27   ////

28   ////
                                                        1
      Case 2:20-cv-01546-JAM-DB Document 13 Filed 04/19/21 Page 2 of 2


 1             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 2   Local Rule 110; Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 5   being served with these findings and recommendations, plaintiff may file written objections with

 6   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 7   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 8   objections within the specified time may waive the right to appeal the District Court’s order.

 9   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: April 16, 2021

11

12

13

14

15

16

17
     DB:14
18   DB:1/Orders/Prisoner/Civil.Rights/benn1546.f&r.dism

19

20
21

22

23

24

25

26
27

28
                                                           2
